Title: From George Washington to Unknown, 1 January 1787
From: Washington, George
To: Unknown



Gentn
Mount Vernon Jany 1st 1787

I have no superfine flour in my Mill, at present; nor do I believe I have any Wheat that will make such as I should incline to brand with that mark. This being the case, I have not yet attempted to make any; consequently have fixed no price. I will consult my Miller, and if he thinks the Wheat will yield better flour than I expect I will inform you of it, and the price; but request you would not, by placing the smallest dependence thereon, forbear to purchase elsewhere if it is to be had. I am Gentn Yr Obedt Hble Servt

Go: Washington

